DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission the base having a third length.  How can the base have more than one length?  What is the first and second length?  Also, the term “botches” appears to be a typographical error and presumably should be - - notches - -.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hopkins et al. (US 20140263570 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Hopkins et al. (US 20140263570 A1) in view of Penna (US 20130240595 A1).
Regarding claims 1 and 13, Hopkins et al. discloses a staple (54) for delivery into tissue, comprising: a substantially straight base element (158) including first and second ends (figs. 31-44); a first substantially straight tine (156) extending from the first end substantially perpendicular to 
	In the alternative, if it can be argued Hopkins et al. does not disclose or teach when the second tine is bent adjacent the base, the second tip of the second tine is engaged in the one or more notches located on the first tine-
Penna teaches having a staple (120/220) with a second tine (126) is bent adjacent a base (122), the second tip (128/228) of the second tine is engaged in the one or more notches (230) located on a first tine ([0042, 0051], figs. 8-16).
Euteneuer teaches having a staple (100) with notches with a second tine (102A) is bent adjacent a base (104), the second tip (112) of the 
Given the suggestion and teachings of Hopkins et al. to have a longer length leg/tine that bends over to the shorter leg with notches, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tine/leg and use of the leg thereof so that when the second tine is bent adjacent the base, the second tip of the second tine is engaged in the one or more notches located on the first tine for a more secure fastening of the staple and/or to help aid in bending the staple as taught by Penna and Euteneuer.
Regarding claim 18, Hopkins et al. discloses a staple (54) for delivery into tissue, comprising: a substantially straight base element (158) first and second ends (figs. 31-44); 
a first substantially straight tine (156) extending from the first end substantially perpendicular to the base, the first tine having a first length from the first end to a first tip of the first tine(figs. 31-44); and a second tine (154) substantially straight extending from the second end substantially perpendicular to the base to a second tip, the second tine having a second length from the second end to a second tip of the second tine that is longer 
In the alternative, if it can be argued Hopkins et al. does not disclose or teach when the second tine is bent adjacent the base, the second tip of the second tine is engaged in the one or more notches located on the first tine and the notches are spaced apart from one another along the first length to provide a ratchet allowing the second end to travel downwardly into the notches sequentially
Penna teaches having a staple (120/220) with a second tine (126) is bent adjacent a base (122), the second tip (128/228) of the second tine is engaged in the one or more notches (230) located on a first tine ([0042, 0051], figs. 8-16).

Given the suggestion and teachings of Hopkins et al. to have a longer length leg/tine that bends over to the shorter leg with notches, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the tine/leg and use of the leg thereof so that when the second tine is bent adjacent the base, the second tip of the second tine is engaged in the one or more notches located on the first tine and the notches are spaced apart from one another along the first length to provide a ratchet allowing the second end to travel downwardly into the notches sequentially for a more secure fastening of the staple and/or to help aid in bending the staple as taught by Penna and Euteneuer.
Regarding claims 2-3, 5, 14-15, 17, and 19-20, Hopkins et al. discloses the base includes a third length between the first and second 
Regarding claim 4, 6-7, 11-12, 16,  Hopkins et al. discloses the the first tine has a single notch (180 [0115, 0122], fig. 38 and notch 180 fig. 44A-B, notch 202/180 on the base in fig. 48), wherein the base, first tine, and second tine have a substantially uniform cross-section filleted transitions at the first and second ends transitioning from the base to the first and second tines wherein the filleted transition from the base to the second tine has a larger radius of curvature than the filleted transition from the base to the first tine ([0112-0118], figs. 31-44) and wherein the cross-section is one of rectangular, oblong, or flattened circular (different shapes shown including rectangle, oblong, flattened circular, figs. 12, 31-48).
Regarding claims 8-10, Hopkins et al. discloses the base, first tine, and second tine lie within a plane, and wherein the cross-section of the staple defines a major dimension perpendicular to the plane and a minor dimension within the plane, the major dimension larger than the minor dimension wherein the base defines an axis extending between the first and second ends, and wherein the base includes a non-linear shape between the first and second ends that extends transversely relative to the axis ([0112-0118], figs. 12, 31-48).  Penna teaches the base, first tine, and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731